PER CURIAM:*
This Court has considered this appeal on the basis of the briefs and pertinent portions of the record. Having done so, the judgment is affirmed, essentially for the reasons stated in the magistrate judge’s report and recommendation, adopted by the district court. Further, Crawford is warned that future filings of repetitious or frivolous appeals may result in the imposition of sanctions. These sanctions may include dismissal, monetary sanctions, and restrictions on her ability to file papers in this court and any court subject to this court’s jurisdiction.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.